Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 09/07/2021.
Claims 1-20 are pending.
Claims 1-8, 15, 17, and 19-20 have been amended.

Response to Arguments
Applicant’s arguments, with respect to amended claim 1 limitations, have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. See 35 U.S.C. 103 section for full mapping of claim 1 limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended limitations of claims 8, since Gillis “is silent” to the action included the “linking” limitation (Remarks, page 19). The examiner respectfully disagrees. Due to the broadness of the claim language (e.g. “linking”, “entit[ies]”, “mention[s]”, etc.), Gillis has been found to teach all requirements necessitated by the amended claim. Gillis, Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 33, lines 18-38, Col. 57, lines 42-65, and Col. 59, line 3-Col. 60, line 31 where the vectors fall within a “radius” of a target domain (determining that the second distance between the first candidate location and the second mention location is less than a threshold distance) to determine document vector similarities (closest distance), thus comparing the first and second query vectors (first candidate location but not the third candidate entity) to the document vector (second mention) in order to match the first query to a document vector. 
Further, see 35 U.S.C. 103 section for full mapping of claim 8 limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amendments to the amended claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Huang et al (US Pub 20160306794) hereinafter Huang, in view of Chandramouli et al (US Pub 20120254333) hereinafter Chandramouli, in view of Gillis (US Patent 6523026), in view of Gabrilovich et al (“Newsjunkie: Providing Personalized Newsfeed via analysis of Information Novelty”, 2004) hereinafter Gabrilovich. 
Regarding claim 1, Wang teaches a method for linking a mention to an entity, comprising:
receiving a request to link mentions in a document to entities (paragraph 0119 teaches a user submitting (requesting) a list of named entities in order for the system to “return an indication of true mentions (linked mentions) of the named entities in the list” relating to appearances in documents), wherein the document is an article (paragraphs 0033 and 0107 teach document being an “article”);
analyzing the document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 teach “the system determines (identify) a set of candidate mentions (plurality of ;
retrieving a first set of candidate entities, comprising a first candidate entity and a second candidate entity, corresponding to the first mention (paragraph 0040 teaches a first and second “named entity”. Paragraphs 0036-0037 teach a true and false mention regarding word corresponding to two different definitions. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (first set of candidate entities)” that includes a first and second “named entity (candidate entity)” that correspond to a mention (i.e. company “Mircoship” (first mention)” within a document);
retrieving a second set of candidate entities, comprising a third candidate entity and a fourth candidate entity, corresponding to the second mention (paragraphs 0004, 0055, 0058, 0060 and 0101-0105 teach iteratively performing the above process for each entity/word (second set of candidate entities) and entity/word mention (second mention) in the documents/texts.);…
…determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention (Wang, paragraphs 0032, 0036, 0039-0045, 0072, and 0075 teach “context (a topic)” or “concept” of the document or document section is determined from (based on) assigned true statues (linking) of mentions (first/second mention) and entities (first/third candidate entity). Further, it is well understood in the art that vectors are matrices, and paragraphs 0061-0062, 0073-0081, and 0116 teach utilizing (based on) co-occurrence vectors (first matrix) and weight vectors (second matrix) for propagating, or not propagating, true statuses (linking) of “two or more entities” (also seen in paragraphs 0039-0045 being 3 entities) (first/third candidate entities) to the corresponding mentions (first/second mentions) in documents and determining which of the set is a “false mention” (but not the second/fourth candidate entity)); 
receiving a second request to link second mentions in a second document to second entities, wherein the second document is a second article (paragraphs 0004, 0033, 0055, 0058-0061, 0101-0107, and 0119 teach iteratively performing the above process (link request) for each entity/word (second entities) and entity/word mention (second mentions) in the documents/texts (second documents/articles) as previously mapped above in the analogous limitation); 
analyzing the second document to identify a second plurality of mentions, comprising a third mention and a fourth mention, in the second document (paragraphs 0004, 0034, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process (analyzing) for each entity/word and entity/word mention (second plurality of mentions, comprising a third mention and a fourth mention) in the documents/texts as previously mapped above in the analogous limitation); 
retrieving a third set of candidate entities, comprising a fifth candidate entity and a sixth candidate entity, corresponding to the third mention (paragraphs 0004, 0040, 0036-0037, 0040-0041, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process (retrieving) for each entity/word (third set of candidate entities, comprising a fifth candidate entity and a sixth candidate entity) and entity/word ; 
retrieving a fourth set of candidate entities, comprising a seventh candidate entity and an eighth candidate entity, corresponding to the fourth mention (paragraphs 0004, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process for each entity/word (fourth set of candidate entities, comprising a seventh candidate entity and an eighth candidate entity) and entity/word mention (fourth mention) in the documents/texts as previously mapped above in the analogous limitation);…
determining a second topic of the second article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention (paragraphs 0004, 0032, 0036, 0039-0045, 0055, 0058-0062, 0072-0081, 0101-0105 and 0116 teach iteratively performing the above process (determining a topic from specific entity linking) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts (second article) as previously mapped above in the analogous limitation); and 
organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (Examiner note: according to applicant’s specification, paragraphs 0039, 0047, and 0059 state that a “document host” can be a “server” with 
Wang, paragraphs 0033, 0066, 0119-0128 and Figs. 8-10 teach one or more servers (document host or a document portal), being local or remote, that are able to display (presenting) listed (organized) outputs being true mentions in proper context (based on the topic) correlated to respective documents (article among a plurality of articles) from “from a web page or a web site” (on at least one of a document host or a document portal), via a “presentation module (alternative on at least one of a document host or a document portal due to broad nature of the claim)” with GUI capabilities. Further, paragraphs 0004, 0033, 0055, 0058-0061, 0066, 0101-0105, 0119-0128 and Figs. 8-10 teach iteratively performing the above process for each entity/word and entity/word mention in the documents/texts as previously mapped above in the analogous limitation (organizing and presenting the article and the second article).).
However Wang does not explicitly teach generating, based upon a forward pass of the plurality of mentions, a first matrix indicative of a first likelihood of the first mention corresponding to the first candidate entity, a second likelihood of the first mention corresponding to the second candidate entity, a third likelihood of the second mention corresponding to the third candidate entity, and a fourth likelihood of the second mention corresponding to the fourth candidate entity; generating, based upon a backward pass of the plurality of mentions, a second matrix indicative of a fifth likelihood of the first mention corresponding to the first candidate entity, a sixth likelihood of the first mention corresponding to the second candidate entity a seventh likelihood of the second mention corresponding to the third candidate entity, and an eighth likelihood of the second mention corresponding to the fourth candidate entity; selecting the first candidate entity and linking the first candidate entity to the first mention based upon the first matrix and the second matrix; selecting the third candidate entity and linking the third candidate entity to the second mention based upon the first matrix and the second matrix, wherein at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon at least one of local context corresponding to one or more verbs used in the article, a level of coverage associated with the article, or locational context determined based upon at least one of GPS associated with a device of a user or an IP address associated with the user…generating, based upon a forward pass of the second plurality of mentions, a third matrix indicative of a ninth likelihood of the third mention corresponding to the fifth candidate entity, a tenth likelihood of the third mention corresponding to the sixth candidate entity, an eleventh likelihood of the fourth mention corresponding to the seventh candidate entity, and a twelfth likelihood of the fourth mention corresponding to the eighth candidate entity; generating, based upon a backward pass of the second plurality of mentions, a fourth matrix indicative of a thirteenth likelihood of the third mention corresponding to the fifth candidate entity, a fourteenth likelihood of the third mention corresponding to the sixth candidate entity, a fifteenth likelihood of the fourth mention corresponding to the seventh candidate entity, and a sixteenth likelihood of the fourth mention corresponding to the eighth candidate entity; selecting, from the third set of candidate entities, the fifth candidate entity but not the sixth candidate entity and linking the fifth candidate entity but not the sixth candidate entity to the third mention based upon the third matrix and the fourth matrix; selecting, from the fourth set of candidate entities, the seventh candidate entity but not the eighth candidate entity and linking the seventh candidate entity but not the eighth candidate entity to the fourth mention based upon the third matrix and the fourth matrix, wherein at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon at least one of second local context corresponding to one or more second verbs used in the second article, a second level of coverage associated with the second article, or second locational context determined based upon at least one of GPS associated with a second device of a second user or a second IP address associated with the second user.
Huang teaches generating, based upon a forward pass of the plurality of mentions, a first matrix indicative of a first likelihood of the first mention corresponding to the first candidate entity (paragraph 0010-0013 teaches a word analysis system that uses a “first translation training task” using a “forward (forward pass) word-alignment probability indicating a likelihood (first likelihood) that a source language word (first mention) is aligned to a target language word (first candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (first matrix).), a second likelihood of the first mention corresponding to the second candidate entity (paragraph 0011-0013 teaches a word analysis system that uses a “second translation training task” using a “forward (forward pass) conditional translation probability indicating a likelihood (second likelihood) that a source language , a third likelihood of the second mention corresponding to the third candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (third likelihood) for each entity/word (third candidate entity) and entity/word mention (second mention) in the documents/texts), and a fourth likelihood of the second mention corresponding to the fourth candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (fourth likelihood) for each entity/word (fourth candidate entity) and entity/word mention (second mention) in the documents/texts);
generating, based upon a backward pass of the plurality of mentions, a second matrix indicative of a fifth likelihood of the first mention corresponding to the first candidate entity (paragraph 0010-0013 teaches a word analysis system that uses a “first translation training task” using a “backward word-alignment probability indicating a likelihood (fifth likelihood) that a target language word (first mention) is aligned to a source language word (first candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (second matrix).), a sixth likelihood of the first mention corresponding to the second candidate entity (paragraph 0011-0013 teaches a word analysis system that uses a “second translation training task” using a “backward (backward pass) conditional translation probability indicating a likelihood (sixth likelihood) that a source language word (first mention) is aligned to a target language word (second candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (second matrix).), a seventh likelihood of the second mention corresponding to the third candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (seventh likelihood) for each entity/word (third candidate entity) and entity/word mention (second mention) in the documents/texts), and an eighth likelihood of the second mention corresponding to the fourth candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (eighth likelihood) for each entity/word (fourth candidate entity) and entity/word mention (second mention) in the documents/texts);
selecting, from the first set of candidate entities, the first candidate entity but not the second candidate entity and linking the first candidate entity but not the second candidate entity to the first mention based upon the first matrix and the second matrix (paragraphs 0009-0015, 0038, and 0041 teach relating (linking) a language element (first candidate entity) to a corresponding same and different language element (first mention) based on forward and backward passes of extracted word phrases and possible word alignment pairs (first set of candidate entities); and further based on the results “filter out insignificant phrases” (not the second candidate entity). Paragraph 0038 further teaches the “forward and backward directions” uses matrices (first and second matrix).); 
selecting, from the second set of candidate entities, the third candidate entity but not the fourth candidate entity and linking the third candidate entity but not the fourth candidate entity to the second mention based upon the first matrix and the second matrix (paragraphs 0009-0015, 0038-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (linking) for each entity/word ;…
generating, based upon a forward pass of the second plurality of mentions, a third matrix indicative of a ninth likelihood of the third mention corresponding to the fifth candidate entity, a tenth likelihood of the third mention corresponding to the sixth candidate entity, an eleventh likelihood of the fourth mention corresponding to the seventh candidate entity, and a twelfth likelihood of the fourth mention corresponding to the eighth candidate entity (paragraphs 0010-0013, 0038, 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (forward pass matrices generation for ninth/tenth/eleventh/twelfth likelihoods) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts as previously mapped above in the analogous limitation); 
generating, based upon a backward pass of the second plurality of mentions, a fourth matrix indicative of a thirteenth likelihood of the third mention corresponding to the fifth candidate entity, a fourteenth likelihood of the third mention corresponding to the sixth candidate entity, a fifteenth likelihood of the fourth mention corresponding to the seventh candidate entity, and a sixteenth likelihood of the fourth mention corresponding to the eighth candidate entity (paragraphs 0010-0013, 0038, 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (backward pass matrices generation for ; 
selecting, from the third set of candidate entities, the fifth candidate entity but not the sixth candidate entity and linking the fifth candidate entity but not the sixth candidate entity to the third mention based upon the third matrix and the fourth matrix (paragraphs 0009-0015, 0038, 0040-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (selecting and linking specific entities) for each entity/word (fifth/sixth candidate entities) and entity/word mention (third mention) in the documents/texts as previously mapped above in the analogous limitation); 
selecting, from the fourth set of candidate entities, the seventh candidate entity but not the eighth candidate entity and linking the seventh candidate entity but not the eighth candidate entity to the fourth mention based upon the third matrix and the fourth matrix (paragraphs 0009-0015, 0038, 0040-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (selecting and linking specific entities) for each entity/word (seventh/eighth candidate entities) and entity/word mention (fourth mention) in the documents/texts as previously mapped above in the analogous limitation).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Huang’s teachings of word translation forward and backward matrix probabilities into Wang’s teaching of document entity 
However Wang and Huang do not explicitly teach wherein at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon at least one of local context corresponding to one or more verbs used in the article, a level of coverage associated with the article, or locational context determined based upon at least one of GPS associated with a device of a user or an IP address associated with the user, and wherein at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon at least one of second local context corresponding to one or more second verbs used in the second article, a second level of coverage associated with the second article, or second locational context determined based upon at least one of GPS associated with a second device of a second user or a second IP address associated with the second user.
Chandramouli teaches wherein at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon at least one of local context corresponding to one or more verbs used in the article, a level of coverage associated with the article, or locational context determined based upon at least one of GPS associated with a device of a user or an IP address associated with the user (paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (first/third candidate entities) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” 
wherein at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon at least one of second local context corresponding to one or more second verbs used in the second article, a second level of coverage associated with the second article, or second locational context determined based upon at least one of GPS associated with a second device of a second user or a second IP address associated with the second user (paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (fifth/seventh candidate entities) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” including each word (selecting) for “clustering”. Paragraphs 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7 teach the word features for selecting words (selecting fifth/seventh candidate entities) determined based on use and placement of “past tense verbs…[or] future tense verbs” (second local context corresponding to one or more 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).
Wang at least implies determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention;… determining a second topic of the second article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention; and organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (see mappings above), determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score will be deemed to have “similar meaning” and all others are not deemed the highest score (but not the second/fourth candidate entity). This is shown to be applied between the three queried “vector of terms (first and third entities)” and document vectors (first and second mentions) in Col. 59, line 34-Col. 60, line 31 to determine document vector similarities (linking), thus comparing the first and third query vectors (first and third candidate entities) to the document vectors (first and second mentions) and determining distances (links) between each; while utilizing (based on), as taught in Col. 7, line 16-Col. 8, line 32 and Col. 38, line 48-Col. 40, line 19, reduced matrices (first and second matrix) of matching probabilities. Once the document vectors are compared (based upon the linking of the first candidate entity to the first mention and to the second mention), the above sections (and more specifically, Col. 4, lines 25-63 and Col. 16, line 48-Col. 17, line 17) teach determining the “meaning” of the “higher order structures (such as groups of words or groups of word stems, sentences, paragraphs, whole documents, and even large bodies of documents) (topic)” or determining the “meaning of records (topic of the document)” or domain (topic) that are retrieved.);…
determining a second topic of the second article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention (Col. 36, line 9-Col. 37, line 38, Col. 41, line 66-Col. 42, line 57, and the previously mapped sections above in the analogous limitation teach iteratively/repeatedly performing the above process (determining a topic from linking specific entities) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts (second article)); and 
organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (Col. 6, line 21-Col. 7 line 31 teach displaying (presenting) the retrieved documents (article among a plurality of articles) to a user that are ranked/positioned (organized) in order based on meaning similarity to the search via (on a), as taught in Col. 27, line 30-Col. 28, line 21 and Fig. 1A, a system (at least one of a document host or a document portal) with storage and output capabilities such as an interface. Further Col. 36, line 9-Col. 37, line 38, Col. 41, line 66-Col. 42, line 57, and the above cited sections teach the iteratively performing the above process (organizing and presenting) for each entity/word and entity/word mention in the documents/texts (articles) as previously mapped above).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, as modified by document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli, to include word 
Further, the combination at least implies organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (see mappings above), however Gabrilovich teaches organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (section 1, paragraph 6, sections 3, 4.1-4.2, and 5 intro teach determining “vectors of TF.IDF weights” of “named entities” of a set of news documents (among a plurality of articles) from “Web sites” including “Yahoo! News” (on at least one of a news website or a news portal website), and ranking the documents according to an algorithm analyzing article “topics” (organizing…the document among a plurality of articles… based upon the topic) for “the server [to] decide which articles to display” to the user (presenting the document…among a plurality of articles…based upon the topic). Further, section 3.2 discusses "iteratively" running an algorithm to "produce a small set of articles" of interest, therefore repeating the process and displaying the results to the user (organizing and presenting the document and the second document…) and the articles can be “blogs” [section 6, paragraph 6]).



Regarding claim 2, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 1 above; and further teach wherein: at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon the local context corresponding to the one or more verbs used in the article; and at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon the second local context corresponding to the one or more second verbs used in the second article (Chandramouli, paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (first/third/fifth/seventh candidate entities) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).

Regarding claim 3, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 1 above; and further teach wherein: at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon the level of coverage associated with the article; and at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon the second level of coverage associated with the second article (Chandramouli, paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).

Regarding claim 4, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 1 above; and further teach wherein: at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon the locational context determined based upon the GPS associated with the device of the user; and at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon the second locational context determined based upon the GPS associated with the second device of the second user (Chandramouli, paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (first/third/fifth/seventh candidate entities) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” including each word (selecting) for “clustering”. Paragraphs 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7 teach the word features for selecting words (selecting first/third/fifth/seventh candidate entities) determined based on an “geographical location” or “IP location” of the source of a message accessed be a user or a location of “Twitter user” that sent a “tweet” ((second) locational context determined based upon at least one of GPS associated with a (second) device of a (second) user).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).

Regarding claim 5, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 4 above; and further teach wherein: at least one of the selecting the first candidate entity or the selecting the third candidate entity is based upon the locational context determined based upon the IP address associated with the user; and at least one of the selecting the fifth candidate entity or the selecting the seventh candidate entity is based upon the second locational context determined based upon the second IP address associated with the second user (Chandramouli, paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (first/third/fifth/seventh candidate entities) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” including each word (selecting) for “clustering”. Paragraphs 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7 teach the word features for selecting words (selecting first/third/fifth/seventh candidate entities) determined based on an “geographical location” or “IP location” of the source of a message accessed be a user or a location of “Twitter user” that sent a “tweet” ((second) locational context determined based on a (second) IP address associated with the (second) user)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).

Regarding claim 6, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 1 above; and further teach extracting a plurality of documents from a knowledge base; and generating an entity embedding model using the plurality of documents, wherein the generating the entity embedding model comprises: processing articles to generate processed articles by transforming a  in each article to a canonical form for a first entity and identifying an article title as a canonical form for a second entity; and training the entity embedding model using the processed articles, wherein a first layer of the entity embedding model models context of entities of the knowledge base and a second laver of the entity embedding model models context of text spans of the knowledge base (Wang, paragraphs 0007-0008, 0022, 0031-0033, and 0040 teach obtaining “document[s]” as mapped above from a “database” (extracting a plurality of documents from a knowledge base), obtaining a first and second “named entity” and article “subject matter” (processing articles to generate processed articles by transforming a (word) in each article to a canonical form for a first entity and identifying an article title as a canonical form for a second entity), and “constructing a graph” from the documents and entity nodes (generating/training an entity embedding model using the plurality of documents/articles). Paragraphs 0040-0041 and 0061-0062 teach obtaining a “list of named entities” that includes a first and second “named entity” that correspond to a mention (i.e. company “Mircoship”) within a document. These mentions are compared to entities to determine a true status of the mentions within a graph (entity embedding model) composed of layers of connected document entity nodes with .
However Wang does not explicitly teach hyperlink.
Chandramouli teaches hyperlink (paragraphs 0004-0006, 0012, 0130, 0190, 0261, 0321-323, 0352-0354, 0372, 0491-0492, 0571, 0736, and Tables 5 and 7 teach iteratively analyzing “documents”, emails, and/or website data including “titles” with each word having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” including each word for “clustering” (embedding model). The word features for selecting words determined based on using hyperlinks to extract text messages from web pages).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include document word feature vector matrix decomposition based on specific attributes as taught by Chandramouli in order to more accurately classify documents and determine deception (Chandramouli, paragraphs 0004-0006, 0012, 0130, 0190, 0321-323, 0352-0354, 0491-0492, 0736, and Tables 5 and 7).

Regarding claim 7, the combination of Wang, Huang, Chandramouli, Gillis, and Gabrilovich teach all the claim limitations of claim 6 above; and further teach at least one of the retrieving the first set of candidate entities, the retrieving the second set of candidate entities, the generating the first matrix or the generating the second matrix performed using an entity embedding model (Wang, claim 8 and paragraphs 0061-0062 teach “constructing (generating) a graph (embedding model)” in order to determine the true mention status of candidate mentions compared to entities. Paragraphs 0004, 0040 and 0119 further teach identifying “true mentions” of the “named entities (retrieving the first set of candidate entities using entity embedding model) within a corpus of documents” and the system can receive documents from a corpus in order to perform true mention identification.).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (US Pub 20130346421) hereinafter Wang, as defined by Han et al ("Data Mining: concepts and techniques, Chapter 2: Getting to know your data", 2012) hereinafter Han, and further in view of Gillis (US Patent 6523026).
Regarding claim 8, Wang teaches a computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (paragraphs 0124-0126 teach a memory upon which are stored instructions, that are executed by a processing device (processor), to perform “any aspect of the TDS (operations)), the operations comprising:
analyzing a document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 teach “the system determines (identify) a set of candidate mentions (plurality of mentions)” ;
retrieving a first set of candidate entities, comprising a first candidate entity and a second candidate entity, corresponding to the first mention (paragraph 0040 teaches a first and second “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (firs set of candidate entities)” that includes a first and second “named entity (candidate entity)” that correspond to a mention (i.e. company “Mircoship” (first mention)” within a document);
retrieving a second set of candidate entities, comprising a third candidate entity and the first candidate entity, corresponding to the second mention (paragraph 0040 teaches a first and third “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (second set of candidate entities)” that includes a first and third “named entity (candidate entity)” that correspond to a mention (i.e. the fruit “grape” (second mention))” within a document);
determining a first mention location corresponding to the first mention in a vector space (paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) regarding a candidate mention (ei, dj) (first mention location in a vector space). This mention is further taught to be associated with an input vector (mention in a vector space) for the cosine similarity function. This function is well known in the art and further defined by Han to determine the angle (distance and location) between two vectors. 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance ;
determining a second mention location corresponding to the second mention in the vector space (paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) regarding another candidate mention (ei’, dj’) (second mention location in a vector space). This mention is further taught to be associated with an input vector (mention in a vector space) for the cosine similarity function. This function is well known in the art and further defined by Han to determine the angle (distance and location) between two vectors. 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance and location) between two vectors and determines whether two vectors are pointing in roughly the same direction. It is often used to measure document similarity in text analysis.”);
However Wang does not explicitly teach determining a first candidate location corresponding to the first candidate entity in the vector space; determining a second candidate location corresponding to the second candidate entity in the vector space; determining a third candidate location corresponding to the third candidate entity in the vector space; linking both the first mention in the document and the second mention in the document to one candidate entity, comprising the first candidate entity but not the third candidate entity, responsive to: determining that a first distance between the third candidate location corresponding to the third candidate entity and the second mention location  corresponding to the second mention in the document is less than a second distance between the first candidate location corresponding to the first candidate entity and the second mention location corresponding to the second mention in the document; determining that the second distance between the first candidate location corresponding to the first candidate entity and the second mention location corresponding to the second mention in the document is less than a threshold distance; and determining that a third distance between the first candidate location corresponding to the first candidate entity and the first mention location corresponding to the first mention in the document is less than a fourth distance between the second candidate location corresponding to the second candidate entity and the first mention location corresponding to the first mention in the document.
Gillis teaches determining a first candidate location corresponding to the first candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (first candidate entity) in a “key word based similar search” and finding a “set of records dealing” with the key words. These key words are taught to be used in a vector visualization space (in the vector space) to determine the distances “between the vectors of the terms obtained from the individual records (predetermined first candidate location corresponding to the first candidate entity)”);
determining a second candidate location corresponding to the second candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (second candidate entity) in a “key word based similar search” and finding a ;
determining a third candidate location corresponding to the third candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (third candidate entity) in a “key word based similar search” and finding a “set of records dealing” with the key words. These key words are taught to be used in a vector visualization space (in the vector space) to determine the distances “between the vectors of the terms obtained from the individual records (predetermined third candidate location corresponding to the third candidate entity)”); and
linking both the first mention in the document and the second mention in the document to one candidate entity, comprising the first candidate entity but not the third candidate entity, responsive to:
determining that a first distance between the third candidate location corresponding to the third candidate entity and the second mention location corresponding to the second mention in the document is less than a second distance between the first candidate location corresponding to the first candidate entity and the second mention location corresponding to the second mention in the document (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (closest distance) will be deemed to have “similar meaning”. This is shown to be applied ; 
determining that the second distance between the first candidate location corresponding to the first candidate entity and the second mention location corresponding to the second mention in the document is less than a threshold distance (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 33, lines 18-38, Col. 57, lines 42-65, and Col. 59, line 3-Col. 60, line 31 where the vectors fall within a “radius” of a target domain (determining that the second distance between the first candidate location and the second mention location is less than a threshold distance) to determine document vector similarities (closest distance), thus comparing the first and second query vectors (first candidate location but not the third candidate entity) to the document vector (second mention) in order to match the first query to a document vector.); and
determining that a third distance between the first candidate location corresponding to the first candidate entity and the first mention location corresponding to the first mention in the document is less than a fourth distance between the second candidate location corresponding to the second candidate entity and the first mention location corresponding to the first mention in the document (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (closest distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 59, line 34-Col. 60, line 31 to determine document vector similarities (closest distance), thus comparing the first and second query vectors (first and second candidate locations but not the third candidate entity) to the document vector (first mention) in order to match the first query to a document vector.);
determining a topic of the document based upon the linking of the first candidate entity to both the first mention and to the second mention (As cited above for comparing document vectors in Col. 6, line 21-Col. 7 line 31, Col. 45, line 54-Col. 46, line 22 and Col. 59, line 34-Col. 60, line 31, once the document vectors are compared (based upon the linking of the first candidate entity to both the first mention and to the second mention), the above sections (and more specifically, Col. 4, lines 25-63 and Col. 16, line 48-Col. 17, line 17) teach determining the “meaning” of the “higher order structures (such as groups of words or groups of word stems, sentences, paragraphs, whole documents, and even large bodies of documents) (topic)” or determining the “meaning of records (topic of the document)” or domain (topic) that are retrieved); and 
organizing and presenting the document on a document host based upon the topic (Col. 6, line 21-Col. 7 line 31 teach displaying (presenting) the retrieved documents to a user that are ranked/positioned (organized) in order based on meaning similarity to the search via (on a), as taught in Col. 27, line 30-Col. 28, line 21 and Fig. 1A, a system (document host) with storage and output capabilities such as an interface).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Gillis’ teachings of word vector comparisons and subject matter/meaning identification into Wang’s teaching of document entity detection analysis in order to utilize vector space analysis for determining the closest document words to query text (Gillis, Col. 4, lines 25-63, Col. 6, line21-Col. 7 line 31, Col. 16, line 48-Col. 17, line 17, Col. 45, line 54-Col. 46, line 22, Col. 59, line 3-Col. 60, line 31 and Col. 59, line 34-Col. 60, line 31).

Regarding claim 9, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the linking performed responsive to determining that linking the first candidate entity to the second mention will mitigate a number of entities linked to mentions in the document (Wang, paragraph 0036 teaches a true mention (first label) indicates a valid occurrence between a candidate mention (first mention) and a named entity (first candidate entity) in a document, and paragraphs 0047 and 0116 teach propagating a true status of a mention (first mention) “to related candidate mentions (second mention)”, thus validating (linking) a status between the named entity (first candidate entity) and a related .

Regarding claim 10, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the linking performed responsive to determining that the first candidate location is closer to more mention locations of mentions in the document than the third candidate location (Wang, paragraphs 0040-0047 and 0087-0088 teaches comparing two entities, such as “Microship (first entity)” and “GP solutions (third entity)”, frequency (mention locations) within a document by representing the entities as vectors (vector locations) to determine which has a higher frequency of appearance (closer to more mentions)).

Regarding claim 11, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the vector space comprising a plurality of dimensions (Gillis, Col. 4, lines 25-63 and Col. 7, lines 32-57 teach using a “high dimensional semantic space” for representing vectors in word analysis of documents).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a document entity detection analysis, as taught by Wang as modified by word vector comparisons as taught by Gillis, to include high dimensional vector space modeling as taught by Gillis in order to give a more 

Regarding claim 12, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the analyzing performed responsive to receiving a request to link mentions in the document to entities (Wang, paragraph 0119 teaches a user submitting (requesting) a list of named entities in order for the system to “return an indication of true mentions (analyzed performed responsive) of the named entities in the list” relating to appearances in documents (linked mentions)).

Regarding claim 13, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach at least one of the retrieving the first set of candidate entities, the retrieving the second set of candidate entities, the determining the first mention location, the determining the second mention location, the determining the first candidate location, the determining the second candidate location or the determining the third candidate location performed using an entity embedding model (Wang, paragraph 0040 teaches a first and second “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (first set of candidate entities)” that includes a first and second “named entity” that correspond to a mention (i.e. company “Mircoship” within a document. These mentions are compared to entities to determine a true status of the mentions within a graph (entity embedding model) as taught in paragraphs 0061-0062.).

Regarding claim 14, the combination of Wang and Gillis teach all the claim limitations of claim 13 above; and further teach the operations comprising:
generating the entity embedding model using a plurality of documents extracted from a knowledge base (Wang, claim 8 and paragraphs 0061-0062 teach “constructing (generating) a graph (model)” in order to determine the true mention status of candidate mentions compared to entities. Paragraphs 0004, 0040 and 0119 further teach identifying “true mentions” of the “named entities (entity embedding) within a corpus (knowledge base) of documents” and the system can receive (extract) documents from a corpus (knowledge base) in order to perform true mention identification.).


Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Gillis (US Patent 6523026). 
Regarding claim 15, Wang teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (paragraphs 0124-0126 teach a computer readable medium being a “physical and tangible entity (non-transitory)” upon which are stored instructions, that are executed by a processing device, to perform “any aspect of the TDS (operations)), the operations comprising:
analyzing a document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 teach ;
generating a graph with a plurality of nodes comprising a first node corresponding to the first mention and a second node corresponding to the second mention (claim 8 and paragraph 0061 teach “constructing (generating) a graph” with nodes (plurality of nodes) including (comprising) “a first candidate node, associated (corresponding) with a first candidate mention” and “a second candidate node, associated (corresponding) with a second candidate mention”);
assigning a weight to an edge connecting the first node to the second node (claim 8 and paragraph 0061 teach “each edge in the graph connects a first candidate node…with a second candidate node” and further that “each edge is associated (assigned) with a context similarity score (weight)”);
determining that the first node is assigned a first label corresponding to a first candidate entity (paragraphs 0061-0062 and 0077 teach a mention (first mention) is associated with a node in a graph and is determined to be “a true mention (first label)”); 

propagating the first label assigned to the first node to the second node based upon the weight of the edge (paragraphs 0061-0062 and 0077 teach mentions are associated with nodes in a graph and paragraphs 0047 and 0116 teach propagating, or not propagating, a true status (label) of a mention (first node) “to related ;
determining a topic of the document based upon the propagating of the first label assigned to the first node to the second node (paragraphs 0032, 0036, 0039-0045, 0072, and 0075 teach “context (a topic)” or “concept” of the document or document section is determined from (based on) assigned true statues of mentions and entities (propagating of the first label assigned to the first node to the second node). As cited above, paragraphs 0061-0062 and 0077 teach mentions are associated with nodes in a graph and paragraphs 0047 and 0116 teach propagating, or not propagating, a true status (label) of a mention (first node) “to related candidate mentions (second node)” based on the “similarity score (weight) of the edge”.); 
analyzing a second document to identify a second plurality of mentions, comprising a third mention and a fourth mention, in the second document (paragraphs 0004, 0034, 0055, 0058-0060 and 0101-0105 teach iteratively performing the above process for each entity/word and entity/word mention (identify a second plurality of mentions, comprising a third mention and a fourth mention) in the documents/texts (second document) as previously mapped above in the analogous limitation)); 
generating a second graph with a second plurality of nodes comprising a third node corresponding to the third mention and a fourth node corresponding to the fourth mention (paragraphs 0004, 0055, 0058-0061, 0101-0105, and claim 8 teach iteratively performing the above process (graph generation with nodes) for each ;                      
assigning a second weight to a second edge connecting the third node to the fourth node (paragraphs 0004, 0055, 0058-0061, 0101-0105, and claim 8 teach iteratively performing the above process (assigning node edge weights) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation); 
determining that the third node is assigned a third label corresponding to a second candidate entity (paragraphs 0004, 0055, 0058-0062, 0077, and 0101-0105 teach iteratively performing the above process (assigning third label) for each entity/word and entity/word mention (third mention) in the documents/texts as previously mapped above in the analogous limitation); 
propagating the third label assigned to the third node to the fourth node based upon the second weight of the second edge (paragraphs 0004, 0047, 0055, 0058-0062, 0077, 0101-0105, and 0116 teach iteratively performing the above process (propagating labels) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation); 
determining a second topic of the document based upon the propagating of the third label assigned to the third node to the fourth node (paragraphs 0004, 0032, 0036, 0039-0047, 0055, 0058-0062, 0072, 0075-0077, 0101-0105, and 0116 teach iteratively performing the above process (determining a topic from label propagation) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation); and 
organizing and presenting the document and the second document among a plurality of articles based upon the topic (paragraphs 0033, 0066, 0119-0128 and Figs. 8-10 teach one or more servers (document host or a document portal), being local or remote, that are able to display (presenting) listed (organized) outputs being true mentions in proper context (based on the topic) correlated to respective documents (article among a plurality of articles) from “from a web page or a web site” (on at least one of a document host or a document portal), via a “presentation module (alternative on at least one of a document host or a document portal due to broad nature of the claim)” with GUI capabilities. Further, paragraphs 0004, 0033, 0055, 0058-0061, 0066, 0101-0105, 0119-0128 and Figs. 8-10 teach iteratively performing the above process for each entity/word and entity/word mention in the documents/texts as previously mapped above in the analogous limitation (organizing and presenting the article and the second article).).
However Wang does not explicitly teach randomly traversing the graph to determine whether to propagate a label of a neighboring node to a node.
Gillis teaches randomly traversing the graph to determine whether to propagate a label of a neighboring node to a node (Col. 5, line 50-Col. 7, line 8 teach assigning vectors are first “randomly” assigned to symbols in a corpus of a representative clustered graph to then be further updated).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Gillis’ teachings of word vector comparisons, reduced similarity probability matrices, vector graph randomization, and subject matter/meaning identification into Wang’s teaching of document entity detection 

Regarding claim 16, the combination of Wang and Gillis teach all the claim limitations of claim 15 above; and further teach the weight determined based upon a similarity between the first mention and the second mention (Wang, claim 8 and paragraphs 0061-0062 teach mentions are associated with nodes in a graph and that “each edge in the graph connects a first candidate node (first mention)…with a second candidate node (second mention)”. Further, it is taught that “each edge is associated with a context similarity score (weight determined upon similarity)”).

Regarding claim 18, the combination of Wang and Gillis teach all the claim limitations of claim 15 above; and further teach the operations comprising:
linking the first candidate entity to the first mention based upon the assignment of the first label to the first node (Wang, paragraph 0036 teaches that “a true mention (first label) corresponds (is assigned) to a candidate mention (first mention) that is a valid occurrence of (linking) a named entity (first candidate entity) in a document”. Paragraphs 0061-0062, 0071 and 0077 further teach a mention (first mention) is associated with a node (first node) in a graph and is determined to be “a true mention (first label)” “associated with a named entity (first entity)”); and
linking the first candidate entity to the second mention based upon the propagation of the first label to the second node (Wang, as recited above, paragraph 0036 teaches a true mention (first label) indicates a valid occurrence .

Regarding claim 19, the combination of Wang and Gillis teach all the claim limitations of claim 15 above; and further teach the propagating comprising:
propagating the first label assigned to the first node to the second node responsive to determining that the weight of the edge is greater than a third weight of a third edge connecting the second node to a fifth node (Wang, paragraphs 0061-0062, 0071 and 0077 teach a mentions are associated with nodes in a graph and paragraph 0104 teaches an instance where the score between two mentions (first and second node) is 0.8 (the weight) and the scores for other connections (third node) are 0.2 (third weight), rendering (responsive to determining) the higher scored connection (greater than a third weight) to label both mentions as true (first label) and further connected nodes (fifth).).

Regarding claim 20, the combination of Wang and Gillis teach all the claim limitations of claim 19 above; and further teach the operations comprising:
determining that the third node is assigned a second label corresponding to a third candidate entity (Wang, paragraphs 0061-0062, 0071 and 0077 teach a mentions are associated with nodes in a graph and paragraph 0104 teaches an instance where the score between two mentions is 0.8 and the scores for other connections (third node) are 0.2. Thus, the higher scored connection’s mentions are labeled true and further, as taught in paragraph 0075, the other connections as false (second label). Paragraphs 0075 continues to teach an example where some mentions are true for “Michael Jordan” the scientist (being a first candidate entity), but a “large number of” mentions (third node) are false (second label) that pertain to the basketball player “Michael Jordan (third candidate entity)”).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Gillis (US Patent 6523026), as defined by Han et al ("Data Mining: concepts and techniques, Chapter 2: Getting to know your data", 2012) hereinafter Han, in view of Chandramouli et al (US Pub 20120254333) hereinafter Chandramouli. 
Regarding claim 17, the combination of Wang and Gillis teach all the claim limitations of claim 15 above; and further teach the weight determined based upon a distance between a first mention location corresponding to the first mention in a vector space and a second mention location corresponding to the second mention in the vector space (Wang, paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) between candidate mention 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance) between two vectors and determines whether two vectors are pointing in roughly the same direction. It is often used to measure document similarity in text analysis.”),
However the combination does not explicitly teach wherein the first mention location corresponds to a combination of at least two of a first value of the first mention corresponding to a geography dimension, a second value of the first mention corresponding to a politics dimension or a third value of the first mention corresponding to an age dimension; and wherein the second mention location corresponds to a combination of at least two of a fourth value of the second mention corresponding to the geography dimension, a fifth value of the second mention corresponding to the politics dimension or a sixth value of the second mention corresponding to the age dimension.
Chandramouli teaches wherein the first mention location corresponds to a combination of at least two of a first value of the first mention corresponding to a geography dimension, a second value of the first mention corresponding to a politics dimension or a third value of the first mention corresponding to an age dimension; and wherein the second mention location corresponds to a combination of at least two of a fourth value of the second mention corresponding to the geography dimension, a fifth value of the second mention corresponding to the politics dimension or a sixth value of the second mention corresponding to the age dimension (paragraphs 0004-0006, 0372, and 0736 teach iteratively analyzing “documents”, emails, and/or website data with each word (first/second mentions) having “feature vectors” and utilizing decomposition of “large term-by-document matrix into a set of orthogonal factors using singular value decomposition” including each word (selecting) for “clustering”. Paragraphs 0004-0006, 0012, 0321-323, 0518, 0583, and 0736 teach the word features for selecting words (first/second mentions) determined based on an “IP location” or “geographical location” of the source of a message accessed be a user or a location of “Twitter user” that sent a “tweet” (first/fourth value of the first/second mention corresponding to a geography dimension), “federal government employee” or agencies modifications to documents (second/fifth value of the first/second mention corresponding to a politics dimension), and/or “gender or age of the author of text content”/“age of linked-to domain names” (third/sixth value of the first/second mention corresponding to an age dimension)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by word vector comparisons, reduced similarity probability matrices, vector graph randomization, and subject matter/meaning identification as taught by Gillis, to include cosine similarity measures as defined by Han in order to utilize a specific operation of cosine similarity measurements (Han, section 2.4.7); and 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hazelhurst et al (US Patent 5974412) teaches document database analysis with vectors and semantics and utilizes age, and further word location in a document. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123